               Case 20-12456-JTD       Doc 192     Filed 10/26/20    Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                  Chapter 11
In re:
                                                  Case No. 20-12456 (JTD)
RTI Holding Company, LLC, et al.,                 (Jointly Administered)

                     Debtors.                     NOTICE OF APPOINTMENT OF
                                                  COMMITTEE OF UNSECURED
                                                  CREDITORS


       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following
persons to the Committee of Unsecured Creditors in connection with the above-captioned cases:


1.            National Retail Properties, L.P., Attn: Chris Tessitore, 450 S, Orange Ave., Suite
              900, Orlando, Florida 32801; Phone: (407) 650-1115; chris.tessitore@nnnreit.com

2.            Wendover ZS LLC, Attn: Dr. Hassan, 130 Breezy Pent Dr., Yorktown, VA 23692;
              Phone: (757) 897-7782; hahassan35@gmail.com

3.            Denny Kagasoff, 4150 Chestnut Ave., Long Beach CA 90807;
              denny@dennykagasoff.com

4.            Performance Food Group, Inc., Attn: Brad Boe, 188 Inverness Drive, 7th Floor;
              Englewood, CO 80112; Phone: (303) 898-8137; brad.boe@pfgc.com

5.            Strategic Equipment, LLC, Attn: Glenn Kirtley, 3011 Industrial Pkwy East,
              Knoxville, TN 37921; Phone: (865) 545-5259; glenn.kirtley@trimarkusa.com



                                           ANDREW R. VARA
                                           United States Trustee, Regions 3 & 9


                                           /s/ Linda Richenderfer for
                                           T. PATRICK TINKER
                                           ASSISTANT UNITED STATES TRUSTEE

DATED: October 26, 2020

Attorney assigned to this Case: Linda Richenderfer, Phone: (302) 573-6491, Fax: (302) 573-6497

Debtors’ Counsel: James E. O’Neill, Phone: (302) 652-4100, Fax (302) 652 - 4400
